Exhibit 10.1

     
RECORD AND RETURN TO:
  CROSS-REFERENCE TO:
Catherine S. Moore
  Deed Book 47335, Page 0739
Holt, Ney, Zatcoff & Wasserman, LLP
  Deed Book 48485, Page 74
100 Galleria Parkway
  Deed Book 48835, Page 217
Suite 600
  Deed Book 49606, Page 272
Atlanta, Georgia 30339-5947
  Deed Book 50136, Page 609

Note to Clerk of Court: This agreement, which is entered into at the indulgence
of the creditor, amends, renews and extends a note evidencing short-term
indebtedness and the security instrument securing such note. All principal of
the note as amended, renewed and extended by this agreement is due within three
(3) years from the date of this agreement. Accordingly, no intangible recording
tax is due in connection with the recording of this agreement. See O.C.G.A. §
48-6-65(a) and Intangible Recording Tax Rules/Regulations 560-11-8-.03(4),
560-11-8-.03(4)(b), 560-11-8-.03(4)(c) and 560-11-8-.04.
FIFTH CONSOLIDATED AMENDATORY AGREEMENT
($8,175,000 Loan)
THIS FIFTH CONSOLIDATED AMENDATORY AGREEMENT (this “Agreement”) made and entered
into as of the 23rd day of June, 2011 (the “Effective Date”), by and among
ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (hereinafter
referred to as “Borrower”), ROBERTS REALTY INVESTORS, INC., a Georgia
corporation (hereinafter referred to as “Guarantor”) and WELLS FARGO BANK, N.A.,
a national banking association, successor by merger to Wachovia Bank, National
Association (hereinafter referred to as “Lender”).
W I T N E S S E T H:
WHEREAS, Borrower has heretofore executed and delivered to Lender that certain
Promissory Note dated as of December 6, 2006, in the face amount of EIGHT
MILLION ONE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($8,175,000.00)
with interest thereon (hereinafter referred to as the “Note”); and
WHEREAS, Guarantor has heretofore executed and delivered to Lender that certain
Guaranty Agreement dated December 6, 2006 (herein referred to as the
“Guaranty”), which guarantees the full and prompt payment and performance of all
obligations of Borrower under the Note, the Security Deed (as defined below),
the Property Rights Assignment (as defined below), that certain Deed to Secure
Debt and Assignment of Rents dated April 28, 2008 from Borrower to Lender,
recorded in Deed Book 46751, Page 654, Fulton County, Georgia records (as
amended, the “Fulton Security Deed”) and all other documents evidencing,
securing or pertaining to the Note (collectively the “Loan Documents”) and all
other indebtedness of Borrower to Lender; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Borrower has heretofore executed and delivered to Lender that certain
Deed to Secure Debt and Assignment of Rents dated as of December 6, 2006,
recorded in Deed Book 47355, page 0739, Records of the Clerk of Superior Court
of Gwinnett County, Georgia (herein referred to as the “Security Deed”) for the
purpose of securing the payment of the indebtedness evidenced by the Note and
any and all other indebtedness of Borrower to Lender; and
WHEREAS, Borrower has heretofore executed and delivered to Lender that certain
Assignment of Permits, Licenses, Sewer and Water Rights, Agreements, Approvals,
Fees and Deposits dated as of December 6, 2006 (herein referred to as the
“Property Rights Assignment “) for the purpose of further securing the payment
of the indebtedness evidenced by the Note and any and all other indebtedness of
Borrower to Lender; and
WHEREAS, the parties hereto did amend the Note, the Security Deed, and the other
Loan Documents by First Consolidated Amendatory Agreement dated as of
December 6, 2007, recorded in Deed Book 48485, page 74, aforesaid records (the
“First Amendment”); and
WHEREAS, the parties hereto did amend the Note, the Security Deed, and the other
Loan Documents by Second Consolidated Amendatory Agreement and Agreement
Regarding Cross-Default and Cross-Collateralization of Loans dated as of
April 28, 2008, but effective as of March 31, 2008, recorded in Deed Book 48835,
Page 217, aforesaid records (the “Second Amendment”); and
WHEREAS, the parties hereto did amend the Note, the Security Deed, and the other
Loan Documents by Third Consolidated Amendatory Agreement dated as of July 17,
2009, recorded in Deed Book 49606, Page 272, aforesaid records (the “Third
Amendment”); and
WHEREAS, the parties hereto did amend the Note, the Security Deed, and the other
Loan Documents by Fourth Consolidated Amendatory Agreement dated as of June 21,
2010, recorded in Deed Book 50136, Page 609, aforesaid records (the “Fourth
Amendment”; as used in this Agreement, the terms “Note”, “Security Deed”,
“Property Rights Assignment”, “Guaranty” and “Loan Documents” means each of such
documents as amended by the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment); and
WHEREAS, Borrower has asked Lender to extend the term of the Note and to amend
the Note, the Security Deed, the Property Rights Assignment and the other Loan
Documents accordingly (and to provide for other terms and conditions); and
WHEREAS, Lender desires that Guarantor acknowledge and consent to the foregoing
and the modification of the documents described herein and that Guarantor ratify
and confirm its obligation as a guarantor of Borrower’s obligations and
liabilities under the Note and the other Loan Documents.

 

2



--------------------------------------------------------------------------------



 



NOW THEREFORE, for and in consideration of the premises and the sum of TEN AND
NO/100 DOLLARS ($10.00) in hand paid, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the parties
hereto, Borrower, Guarantor and Lender hereby agree as follows:
1. Acknowledgment and Modification of Note.

  1.1  
Borrower acknowledges that the loan evidenced by the Note (the “Loan”) has been
fully funded and that the amount of the Loan remaining to be disbursed is $0.00.
Borrower further acknowledges that as of the date of this Agreement the
outstanding principal balance of the Note is Eight Million One Hundred
Seventy-Five Thousand and 00/100 Dollars ($8,175,000.00).

  1.2  
Borrower acknowledges that the maturity date of the Note is July 31, 2011.
Borrower and Lender have agreed that the maturity date of the Note is extended
to July 31, 2012. In consideration for this extension, Borrower is herewith
paying to Lender a fully earned, non-refundable loan extension fee in the amount
of $20,437.50.

  1.3  
For the period from and after the Effective Date, the eighth paragraphs on the
first page of the Note entitled REPAYMENT TERMS shall be restated in its
entirety to read as follows:

REPAYMENT TERMS. This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on July 6, 2011, and continuing on
the same day of each month thereafter (each, a “Payment Date”) until fully paid.
In any event, all principal and accrued interest shall be due and payable on
July 31, 2012.”

  1.4  
The Note may be prepaid at any time, in whole or in part, without penalty or
premium.

  1.5  
Except as specifically modified and amended, all of the terms, conditions and
provisions of the Note shall remain in full force and effect.

2. Modification of Security Deed. The Security Deed is hereby modified and
amended as follows:

  2.1  
All references in the Security Deed to July 31, 2011 as the maturity date of the
Note are hereby deleted and substituted in lieu thereof shall be the date
July 31, 2012.

  2.2  
Except as specifically modified and amended, all of the terms, conditions and
provisions of the Security Deed shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------



 



3. Modification of Loan Documents. The Loan Documents are hereby modified and
amended as follows:

  3.1  
The terms “Note” and “Security Deed”, as such terms may be used in the Loan
Documents, shall mean the Note or the Security Deed as modified and amended
hereby.

  3.2  
The Loan Documents are hereby further amended by substituting for the Lender’s
address for notices wherever such address appears the following address: “Wells
Fargo Bank, National Association, Middle Market Real Estate, 7000 Central
Parkway, Suite 600, Mail Code G0185-060, Atlanta, Georgia 30328, Attention:
Marie F. Thomas.”

  3.3  
Except as specifically modified and amended, all of the terms, conditions and
provisions of the Loan Documents shall remain in full force and effect.

4. Modification of Guaranty. The Guaranty is hereby modified and amended as
follows:

  4.1  
The terms “Note” and “Loan Documents” as such terms may be used in the Guaranty
shall mean the Note and the Loan Documents, as modified and amended hereby.

  4.2  
Except as specifically modified and amended, all of the terms, conditions and
provisions of the Guaranty shall remain in full force and effect.

  4.3  
The Loan Documents are hereby further amended by substituting for the Lender’s
address for notices wherever such address appears the following address: “Wells
Fargo Bank, National Association, Middle Markets Real Estate, 7000 Central
Parkway, Suite 600, Atlanta, Georgia 30328, Attention: Marie F. Thomas.”

5. Limitations on Transfers Involving Borrower and Guarantor. Borrower and
Guarantor hereby acknowledge and agree that notwithstanding anything to the
contrary contained in the Guaranty, the Security Deed, or the other Loan
Documents, Lender may, in its sole discretion, declare the Obligations (as
defined in the Security Deed) immediately due and payable if at any time prior
to final repayment of the Obligations, (i) Guarantor ceases to be the sole
general partner of Borrower or (ii) if a sale or transfer of a majority or
controlling interest of the partnership interests or corporate stock of Borrower
or Guarantor occurs (whether in one transaction or a series of transactions).

 

4



--------------------------------------------------------------------------------



 



6. Reporting Requirements. From the date of this Agreement, in addition to any
other financial statements or reports required pursuant to the Loan Documents,
Borrower and Guarantor will provide to Lender the following information:

  a.  
Financial statements, including a balance sheet, income statement, current debt
summary, statement of cash flow and supporting schedules, and supplementary
supporting financial data on Guarantor’s portfolio, for the Borrower and
Guarantor, annually, within 90 days of the end of the fiscal year, certified as
being true and correct in all material respects;
    b.  
Upon request by Lender, annual tax returns for Guarantor; and
    c.  
Such other information as Lender may reasonably require.

7. Subordinate Financing. Borrower covenants with Lender that, notwithstanding
anything to the contrary contained in the Loan Documents, until the Loan is
repaid in full it will not create, place or permit to be created or placed, or
through any act or failure to act, acquiesce in the placing of, or allow to
remain, any mortgage, deed to secure debt, deed of trust, pledge, lien
(statutory, constitutional or contractual), security interest, encumbrance or
charge on, or conditional sale or other title retention agreement, with respect
to the property described in the Security Deed or the property described in the
Fulton Security Deed (said properties collectively referred to herein as the
“Property”) except for the liens created by the Loan Documents.
8. Interest Reserve Account. In connection with and as a condition precedent to
the closing of the modification of the Loan contemplated by this Agreement,
Borrower shall deposit Four Hundred Eight Thousand Seven Hundred Fifty and
00/100 Dollars ($408,750.00) in the Interest Reserve Account (as defined in the
Third Amendment). Such funds, together with the funds described in Section 9
below, shall be held, disbursed and otherwise dealt with pursuant to Section 7
of the Third Amendment and Section 9 below. The “Interest Reserve Account” shall
henceforth also be known as the “Interest and Tax Reserve Account”.
9. Tax Reserve. In connection with the closing of the modification of the Loan
contemplated by this Agreement and, as a condition precedent to the
effectiveness of this Agreement, Borrower is depositing Fifty Thousand and
No/100 Dollars ($50,000.00) in the Interest and Tax Reserve Account. Borrower
will use such funds solely to pay the real estate taxes, assessments and charges
against the Property as said taxes come due. Borrower will submit to Lender an
invoice evidencing the amount of any payment for real estate taxes, assessments
or charges due with respect to the Property and the purpose of such payment not
less than ten (10) business days prior to date such real estate taxes,
assessments or charges are due. Upon Lender’s written consent, Borrower may
withdraw funds from the Interest and Tax Reserve Account to be used solely for
payment of such taxes, assessments, charges, or, in its sole discretion, Lender
may use funds from the Interest and Tax Reserve Account to pay the applicable
taxing authority directly. Borrower will pay prior to any delinquency date
thereof all real estate taxes, assessments and charges against the Property
regardless of the timing or amount of funds in the Interest and Tax Reserve
Account, and it is understood and agreed that Borrower shall be obligated to
pay, from its own funds, all real estate taxes, assessments and charges against
the Property in the event that the assessed amounts of such taxes or charges
exceed the amount available in the Interest and Tax Reserve Account. All
interest earned on the funds deposited in the Interest and Tax Reserve Account
shall become part of Borrower’s deposit. Borrower agrees that it shall include
all interest and

 

5



--------------------------------------------------------------------------------



 



earnings on any such deposit as its income (and, if Borrower is a partnership or
other pass-through entity, the income of its partners, members or beneficiaries,
as the case may be), and shall be the owner of all funds on deposit in the
Interest and Tax Reserve Account for federal and applicable state and local tax
purposes. Lender shall have the exclusive right to manage and control all funds
in the Interest and Tax Reserve Account, and Borrower shall not have any right
to withdraw funds from the Interest and Tax Reserve Account without Lender’s
consent, which may be withheld in Lender’s sole and complete discretion. Lender
shall have no fiduciary duty with respect to such funds and will not be liable
to Borrower for any expense, claim, loss, damage or cost (“Damages”) arising out
of or relating to its holding of any funds held in the Interest and Tax Reserve
Account other than those Damages which result directly from its Lender’s gross
negligence or willful misconduct. Any account fees and charges may be deducted
from the balance, if any, in the Interest and Tax Reserve Account. Borrower has
previously granted, and does hereby grant, to Lender a security interest in the
Interest and Tax Reserve Account and all such funds deposited at any time into
such deposit account, and any proceeds thereof, as security for the Obligations
(as defined in the Security Deed). Such security interest shall be governed by
the Uniform Commercial Code of the State of Georgia, and Lender shall have
available to it all of the rights and remedies available to a secured party
thereunder. The Interest and Tax Reserve Account may be established and held in
such name or names as Lender shall deem appropriate, including in the name of
Lender. Borrower hereby constitutes and appoints Lender and any officer or agent
of Lender its true and lawful attorneys-in-fact with full power of substitution
to open the Interest and Tax Reserve Account and to do any and every act that
Borrower might do on its own behalf to fulfill the terms of this Section 9.
Borrower hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. It is understood and agreed that this power of
attorney, which shall be deemed to be a power coupled with an interest, cannot
be revoked.
10. Acknowledgement and Representations. To induce Lender to execute, deliver
and perform this Agreement, Borrower and Guarantor acknowledge, represent and
warrant to Lender (a) that the Note and other Loan Documents, as amended hereby,
are in full force and effect and constitute valid and enforceable obligations of
Borrower and Guarantor, as of this date, free from any defenses, set-off,
claims, counterclaims or causes of action of any kind or nature whatsoever by
Borrower against Lender or any of Lender’s directors, officers, employees,
agents or attorneys; (b) that, after giving effect to this modification, no
Default (as defined in the Security Deed) or event that with the passage of time
or giving of notice would constitute a Default under the Loan Documents has
occurred; (c) that all representations and warranties contained in the Loan
Documents are true and correct in all material respects as of this date, all
necessary action to authorize the execution and delivery of this Agreement and
the other documents executed in connection with the modification of the Loan
(collectively, the “Loan Modification Documents”) have been taken, and this
Agreement is a modification of an existing obligation and is not a novation;
(d) that this Agreement is not being made or entered into with the actual intent
to hinder, delay or defraud any entity or person, and after giving effect to the
indebtedness and obligations, direct and contingent, represented by the Loan
Documents, as amended by this Agreement and the other Loan Modification
Documents, and the consummation of the transactions contemplated thereby and
hereby, and Borrower and Guarantor are able to, and anticipate that they will be
able to, meet their debts as they mature and have adequate capital to conduct
the business in which they are or propose to be

 

6



--------------------------------------------------------------------------------



 



engaged; (e) that the financial statements of Borrower and Guarantor delivered
to Lender in connection herewith are true, correct and complete in all material
respects, have been prepared in accordance with sound accounting principles
consistently applied, fairly present the respective financial conditions of the
subjects thereof as of the respective dates thereof, and to the best of
Borrower’s and Guarantor’s knowledge, there has been no material change of
Borrower’s or Guarantor’s financial condition from the financial condition of
Borrower or Guarantor (as the case may be) indicated in such financial
statements; (f) no action or proceeding, including, without limitation, a
voluntary or involuntary petition in bankruptcy under any chapter of the Federal
Bankruptcy Code or an attempt to take advantage of any other debtor relief law,
has been instituted or threatened by or against Borrower or Guarantor; (g) the
execution, delivery and performance by Borrower and Guarantor of their
obligations under this Agreement and the other Loan Modification Documents will
not violate or result in a breach or constitute a default under any agreements
to which Borrower or Guarantor is a party, under any organizational or governing
documents, or under any law, regulation or order or decree of any court or other
governmental instrumentality; (h) the Note, as amended by this Agreement, is not
subject to any credits, charges, claims or rights of offset or deduction of any
kind or character whatsoever; and (i) this Agreement and the other Loan
Modification Documents constitute the legal, valid and binding obligations of
Borrower and Guarantor enforceable in accordance with their terms, free from any
defenses and claims of offset.
11. Ratification by Borrower. Borrower ratifies and affirms all of its
obligations under the Note, the Security Deed, the Property Rights Assignment
and the other Loan Documents, as modified and amended by this Agreement and the
other Loan Modification Documents.
12. Ratification and Consent by Guarantor. Guarantor hereby (i) ratifies and
affirms all its obligations under the Guaranty; (ii) acknowledges, represents
and warrants that its Guaranty constitutes the valid and enforceable obligation
of Guarantor, as of this date, free from any defenses and claims of offset; and
(iii) consents to the execution by Borrower of the modification and amendment of
the Note, Security Deed, the Property Rights Assignment and Loan Documents as
set forth herein.
13. Binding Agreement. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, successors and
assigns.
14. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties hereto with respect to the modification and amendment
of the Note, Security Deed and Loan Documents and supersedes all prior
agreements, understandings or negotiations with respect thereto.
15. Georgia Law; Time. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Georgia. Time is of the essence of this
Agreement.

 

7



--------------------------------------------------------------------------------



 



16. No Novation. Borrower, Lender and Guarantor hereby agree that this Agreement
is not, and shall not be construed as, a novation of the Note or Security Deed,
or the other Loan Documents.
17. No Setoffs or Defenses; Release.
(a) Borrower and Guarantor, for themselves and their respective partners,
shareholders, officers, members, directors, and for their respective heirs,
personal representatives, successors and assigns (collectively, the
“Releasors”), acknowledge, agree and represent to Lender that none of them has
any setoff, defense, claim or counterclaim under or with respect to the Loan
Documents.
(b) Borrower and Guarantor, for themselves and the other Releasors, for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are herby
acknowledged, hereby fully release and discharge Lender, its affiliates,
subsidiaries and parent corporations, the respective partners, officers,
directors, shareholders, agents and employees of each of the foregoing, and
their successors and assigns (collectively, the “Released Parties”), of and from
any and all claims, counterclaims, defenses, setoffs, demands, actions, causes
of action and damages that Borrower, Guarantor or any other Releasor may have
had, may now have or may hereafter have against any one or more of the Released
Parties arising under, by reason of, or in connection with any conduct, course
of dealing, statement, act or omission on the part of any of the Released
Parties that arose, occurred or accrued at any time prior to and through the
time of delivery of this Agreement, including without limitation any such
conduct, course of dealing, statement, act or omission related to (i) any of the
Loan Documents, (ii) any of the indebtedness or obligations evidenced or secured
thereby, or (iii) the administration or funding of the indebtedness or
obligations evidenced or secured by the Note or other Loan Documents.
18. Renewal and Extension; Intangible Recording Tax. This Agreement, which is
entered into at the indulgence of Lender, amends, renews and extends the Note,
which is a note evidencing short-term indebtedness, and the Security Deed, which
secures the Note. The Note originally evidenced short-term indebtedness, so no
intangible recording tax was due or paid when the Security Deed was recorded.
The Note and the Security Deed have been previously amended, renewed and
extended by written agreement at the indulgence of Lender, and in connection
with each such agreement all principal of the Note as amended, renewed and
extended by such agreement has been due within three (3) years from the date of
such agreement. Accordingly, no intangible recording tax has been due or paid in
connection with any such agreement. All principal of the Note as amended,
renewed and extended by this Agreement is due within three years from the date
of this Agreement. For the foregoing reasons, no intangible recording tax is due
in connection with the recording of this Agreement. See O.C.G.A. § 48-6-65(a)
and Intangible Recording Tax Rules/Regulations 560-11-8-.03(4),
560-11-8-.03(4)(b), 560-11-8-.03(4)(c) and 560-11-8-.04.

 

8



--------------------------------------------------------------------------------



 



19. Miscellaneous. Time is of the essence of this Agreement and all of the terms
and provisions hereof. This Agreement shall be construed in accordance with and
governed by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state’s conflicts of law principles. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, successors and assigns. This Agreement and
the other Loan Documents constitute the sole agreement of the parties with
respect to the subject matter thereof and supersede all oral negotiations and
prior writings with respect to the subject matter thereof. No amendment of this
Agreement, and no waiver of any one or more of the provisions hereof shall be
effective unless set forth in writing and signed by the parties hereto. The
illegality, unenforceability or inconsistency of any provision of this Agreement
shall not in any way affect or impair the legality, enforceability or
consistency of the remaining provisions of this Agreement or the other Loan
Documents, as amended hereby. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart shall be deemed an original, but all such counterparts shall
together constitute one and the same agreement. LIMITATION ON LIABILITY; WAIVER
OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE
HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY
CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY
WAY CONNECTED WITH THIS AGREEMENT, THE LOAN MODIFICATION DOCUMENTS, THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE. FINAL AGREEMENT. This Agreement and the
other Loan Documents, as amended hereby, represent the final agreement between
the parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF BORROWER BY EXECUTION HEREOF AND LENDER BY ACCEPTANCE
HEREOF, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY WITH RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER
TO ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF
SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF
DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR
BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.
[Signatures commence on following page]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
under seal as of the date first above written.

              Signed, sealed and delivered   “BORROWER” in the presence of:    
  ROBERTS PROPERTIES RESIDENTIAL, /s/ Anthony Shurtz   L.P., a Georgia limited
partnership
 
            Witness             By:   Roberts Realty Investors, Inc., a        
Georgia corporation, its general partner  
/s/ Elizabeth Connolly
      By:   /s/ Charles S. Roberts
 
           
Notary Public
          Name: Charles S. Roberts

          Title: President and CEO
My commission expires:
           
 
           
 
           
 
           
(NOTARIAL SEAL)
           

[Signatures continued on following page]

 

10



--------------------------------------------------------------------------------



 



              Signed, sealed and delivered   “GUARANTOR”     in the presence of:
      ROBERTS REALTY INVESTORS, INC., a         Georgia corporation      
/s/ Anthony Shurtz
 
Witness
  By:   /s/ Charles S. Roberts
 
Name: Charles S. Roberts    
 
      Title: President and CEO    
/s/ Elizabeth Connolly
 
Notary Public
           
 
           
My commission expires:
      (CORPORATE SEAL)    
 
           
 
           
 
           
(NOTARIAL SEAL)
           

[Signatures continued on following page]

 

11



--------------------------------------------------------------------------------



 



              Signed, sealed and delivered   “LENDER”    
in the presence of:
                WELLS FARGO BANK, N.A., a national     /s/ Sarah Thornton  
banking association, successor by merger    
 
           
Witness
  to Wachovia Bank, National Association    
 
           
 
           
/s/ Valeri McLaughlin
 
Notary Public
  By:   /s/ Marie F. Thomas
 
Marie F. Thomas    
 
      Vice President    
 
           
My commission expires:
      (BANK SEAL)    
 
           
 
           
(NOTARIAL SEAL)
           

 

12